DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 8, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations:
“a temperature sensor;
a first circuit element accommodated in the inner package and including an oscillation circuit configured to oscillate the vibration element and generate a temperature-compensated oscillation signal based on the temperature sensor.”
The “temperature sensor” and “first circuit element” are claimed as separate elements. However, paragraph [0038] describes the first circuit element 7 including the temperature sensor 71 and the oscillation circuit 72.
For purposes of examination the above claim limitations will be interpreted as:
--
a first circuit element accommodated in the inner package and including a temperature sensor and an oscillation circuit configured to oscillate the vibration element and generate a temperature-compensated oscillation signal based on the temperature sensor--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 6,731,180; “Clark”).
Regarding claim 1, Clark teaches an oscillator (figure 2) comprising:
an outer package (25/50/55);
an inner package (160) accommodated in the outer package and fixed to the outer package via a heat insulating member (Posts 40 not labeled in the figure, but described in col. 7, lines 34-42);
a vibration element (30) accommodated in the inner package;
a first circuit element (oscillator circuitry and temperature sensor) accommodated in the inner package and including a temperature sensor (not shown; described in col. 4, lines 35-36) and an oscillation circuit (not shown; described in col. 4, lines 35-36) configured to oscillate the vibration element and generate a temperature-compensated oscillation signal based on the temperature sensor (Col. 4, lines 35-39 and Col. 7, lines 32-34); and
a second circuit element (85; labeled in figure 1) fixed to the outer package and including a frequency control circuit configured to control a frequency (Temperature control stabilizes the oscillator frequency; col. 9, lines 24-33) of the oscillation signal (85 is a control element as described in col. 8, lines 5-8).
As for claim 2, Clark teaches wherein the inner package (160) and the second circuit element (85) are disposed apart from each other (See space between the elements in the figures).
As for claim 3, Clark teaches a conductive wire (140) electrically coupling the outer package (25/50/55) and the inner package (160).
Regarding claim 7, Clark teaches wherein the outer package (25/50/55) includes
a second base substrate (20/55) having a second recess accommodating the inner package (160) and the second circuit element (85), and
a second lid (50) bonded to the second base substrate so as to close an opening of the second recess.
Regarding claim 9, Clark teaches wherein the inner package (160) and the second circuit element (85) are disposed to overlap each other in a plan view (See figures 1 and 2).
Regarding claim 10, Clark teaches wherein a space of the outer package in which the inner package is accommodated is in a depressurized state (col. 4, lines 59-62).

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The best prior art reference of record, Clark, fails to teach:
“the first lid is fixed to the outer package via the heat insulating member.”, as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon teach surface mount oscillators, comprising: inner and outer packages, heat insulators, vibrators, oscillator circuitries, and frequency control circuitries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 5, 2022